                                Case 2:20-cv-01027-JCM-DJA Document 19
                                                                    20 Filed 02/03/21
                                                                             02/08/21 Page 1 of 2



                                Matthew I. Knepper, Esq.
                        1       Nevada Bar No. 12796
                        2       Miles N. Clark, Esq.
                                Nevada Bar No. 13848
                        3       KNEPPER & CLARK LLC
                                5510 So. Fort Apache Rd, Suite 30
                        4       Las Vegas, NV 89148
                                Phone: (702) 856-7430
                        5
                                Fax: (702) 447-8048
                        6       Email: matthew.knepper@knepperclark.com
                                Email: miles.clark@knepperclark.com
                        7
                                George H. Haines, Esq.
                        8       Nevada Bar No. 9411
                                FREEDOM LAW FIRM, LLC
                        9
                                8985 S. Eastern Avenue, Suite 350
                      10        Las Vegas, NV 89123
                                Phone: (702) 880-5554, Ext. 222
                      11        Email: ghaines@freedomlawfirm.com
                      12        Counsel for Plaintiff
                      13                                         UNITED STATES DISTRICT COURT
                      14                                             DISTRICT OF NEVADA
                      15
                                ALFREDO SALAZAR,                                 Case No. 2:20-cv-01027-JCM-DJA
                      16
                                                    Plaintiff,                   STIPULATION OF DISMISSAL OF
                      17                                                         BACKGROUNDCHECKS.COM LLC WITH
                                        v.                                       PREJUDICE
                      18
                                BACKGROUNDCHECKS.COM,                            Complaint filed: June 22, 2020
                      19
                                                    Defendant.
                      20

                      21
                                        PLEASE TAKE NOTICE that Plaintiff Alfredo Salazar (“Plaintiff”) and Defendant
                      22

                      23        Backgroundchecks.com LLC (“Background”) hereby stipulate and agree that the above-entitled

                      24        action shall be dismissed with prejudice in accordance with Fed. R. Civ. P. 41 (a)(2).

                      25                There are no longer any issues in this matter between Plaintiff and Background to be
                      26        determined by the Court. Plaintiff hereby stipulates that all of his claims and causes of action
                      27
                                against Background, which were or could have been the subject matter of this lawsuit, are hereby
                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                Case 2:20-cv-01027-JCM-DJA Document 19
                                                                    20 Filed 02/03/21
                                                                             02/08/21 Page 2 of 2



                                dismissed with prejudice, without costs or fees to any party.
                         1

                         2               IT IS SO STIPULATED.
                                         DATED: February 3, 2021.
                         3
                                 KNEPPER & CLARK LLC                               LITTLE MENDELSON. P.C.
                         4
                                 /s/ Miles N. Clark                                /s/ Diana Dickinson
                         5       Matthew I. Knepper, Esq., SBN 12796               Diana Dickinson, Esq., SBN 13477
                         6       Miles N. Clark, Esq., SBN 13848                   3960 Howard Hughes Parkway, Suite 300
                                 5510 So. Fort Apache Rd, Suite 30                 Las Vegas, NV 89169-5937
                         7       Las Vegas, NV 89148                               Email: DDickinson@littler.com
                                 Email: Matthew.Knepper@knepperclark.com
                         8       Email: Miles.Clark@knepperclark.com               Counsel for Defendant
                                                                                   Backgroundchecks.com LLC
                         9       FREEDOM LAW FIRM
                      10         George H. Haines, Esq., SBN 9411
                                 8985 S. Eastern Avenue, Suite 350
                      11         Las Vegas, NV 89123
                                 Email: GHaines@freedomlawfirm.com
                      12
                                 Counsel for Plaintiff
                      13
                                                     ORDER GRANTING STIPULATION OF DISMISSAL OF
                      14
                                                     BACKGROUNDCHECKS.COM LLC WITH PREJUDICE
                      15

                      16
                                IT IS SO ORDERED.
                      17
                                                                      _________________________________________
                      18                                              UNITED STATES DISTRICT COURT JUDGE
                      19
                                                                            February
                                                                      DATED this       8, 2021.
                                                                                 ____ day of _______________ 2021.
                      20
                                4815-9811-1194.1 107811.1005
                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW                                                         2 of 2
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
